DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 8, 2021 has been entered.
The applicant has amended claim 1.
Claims 3 and 4 have been cancelled.
Claims 1, 2 and 5-11 are pending with claims 8-11 being withdrawn to the non-elected group.
Claims 1, 2 and 5-7 are considered on the merits herein.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2 and 5-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 
Claim 1 introduces subject matter requiring the check valve to “directly” connect the regulator to the solenoid valve.  This premise is not supported by the specification as filed.  It is the position of the examiner the use of language such as directly is not supported by the figures either, with figures 3, 6, 7 and 8 expressly showing a pressure sensor/sensor port be intermediate between the regulator and solenoid valve.  Moreover, if figure 2 is to be used as support for this language, the intersection of the bypass between the solenoid valve and regulator further teaches away from the premise of direct connection. 
Claims 2 and 5-7 are rejected as being dependent on the rejected base claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 now includes language requiring “directly connecting” the regulator and solenoid, but the metes and bounds of direct connection is unclear.  Traditionally direct connection would require no intermediate components therein, yet this is at odds with the use of the terminology with a bypass channel between the components.  It is unclear what the applicant intends by the language of “directly connecting” and the specification provides no 
Claim 1 now requires “a high pressure of the gas supplying line”… “is removed”.  The claim as now written seems to state the functionality of gas pressure removal of the gas supplying line is done so by the check valve (as the limitation is directed to a check valve), but this valve is not on the gas supplying line but rather a bypass.  It is unclear if this function is provided by the check valve or a different component or if it requires removal of the high pressure vessel or line itself.  The specification and remarks provide no clarity as they both simply recite the same verbatim language with no further details.
 Claims 2 and 5-7 are rejected as being dependent on the rejected base claim 1.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over OGAMI et al (JP 2009-191943, as supplied by the applicant in the IDS of November 22, 2017, with citations from the machine translation submitted with the non-final action of April 6, 2020), in view of MATOS DA SILVA et al (US PG PUB 2006/0230679).
Regarding claim 1, OGAMI et al teaches a fuel cell system (abstract) in figure 2 comprising a gas charging line 60 connected to a gas charge station (not shown, discussed in paragraph 30) and a high pressure vessel 300 (paragraph 29) and a gas supplying line 10 connected to the high pressure vessel 300 and a fuel cell stack FC (shown to connect to line 10 after 220 in figure 1).  OGAMI et al teaches a regulator 210 on the gas supply line 10 with a solenoid valve 110 

OGAMI et al fails to address the check valve to operate “such that gas passing through the check valve is moveable only in a direction from the gas supplying line to the gas charging line” and be able to remove the high pressure of the gas supplying line connected with the solenoid valve, so that a pressure difference is generated between a front end and rear end of the solenoid valve correcting a solenoid leak in the device as now claimed.

MATOS DA SILVA et al teaches a fuel cell system, as shown in figure 1, comprising check valve 54 on a bypass line, as in OGAMI et al, as discussed in paragraph 27.  Paragraph 27 details the use of a check valve as a one way valve to alleviate pressure in the supply line 48 by encouraging backflow of the hydrogen feed back toward the pressurized vessel 14 (or charging line of OGAMI et al). 

At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize a check valve, as in MATOS DA SILVA et al, which relives pressure in the supply line by directing the flow through the valve back toward the vessel, as the check valve in OGAMI et al so as to 

Regarding claim 2, a pressure sensor 270 of OGAMI et al is shown to be present on the gas supply line 10 between the regulator 210 and the solenoid valve 110.

Regarding claim 5, the method or order in which the check valve and solenoid valve are operated is not within the patentable scope of an apparatus claim.  Since modified OGAMI et al teaches these valves and their control (paragraph 47 of OGAMI et al and paragraph 27 of MATOS DA SILVA et al), the device of modified OGAMI et al is capable of opening and closing the valves in sequence, which fulfills the apparatus claim as the structure required to fulfill the process is present regardless of whether it is expressly taught or not.

Regarding claim 6, figure 2 of OGAMI et al shows region X between the regulator 210 and the stack (present downstream of component 220) indicative of a possible leak point as detailed in paragraph 49.

.
Response to Arguments
Applicant's arguments filed January 7, 2021 have been fully considered but they are not persuasive.
The applicant argues OGAMI et al fails to teach a one-way valve on page 6.
The examiner agrees OGAMI et al fails to teach the use of a one-way valve, but this is addressed in the use of the MATOS DA SILVA et al reference in the combination.
The applicant argues OGAMI et al teaches the valve to be between the regulator and cutoff valve 120, not that of the regulator and solenoid valve, on pages 6-7.
The claim does not require adjacency of the regulator and solenoid and the use of the comprising language does not prevent this interpretation.  The applicant has seemingly responded to this line of argument by amending the claim to require the regulator to solenoid to be “directly connecting”.  As discussed above, this amendment is not supported by the specification as filed and was seemingly not contemplated when filed based on the lack of this language in the specification and embodiments which teach away from this premise.  To this end, the OGAMI et al does teach “directly connecting” these two components as the presence of intermediate components interpreted as direct connection, as within the instant application, still fulfills the claim.  Moreover, the use of presence of only the bypass between the regulator and solenoid would enable the same flow path through both components in direct succession (valve 120 is open).
On pages 7-8, the applicant argues MATOS DA SILVA et al does not teach the same location for the check valve as required in the instant claim.
The examiner agrees MATOS DA SILVA et al is not relied upon to teach the location of the valve but the use of a check valve, while OGAMI et al teaches the use of a valve within the desired location.  The combination of the two references to detail the use of a different type of valve in the correct placement is shown to be a reasonable combination.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117.  The examiner can normally be reached on 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/KOURTNEY R S CARLSON/Examiner, Art Unit 1721                                                                                                                                                                                                        07/14/2021


/Magali P Slawski/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        07/15/2021